PER CURIAM:
Epitomized Opinion
The Baking Co. leased certain property owned by Sogolovitz and deposited $900 as security that the rent would be paid promptly. The Baking Co. failed to pay the rent due Feb. 1, 1922, and Sogolovitz notified it to vacate, which it did. Sogolovitz brought action for one month’s rent and the Baking Co. put in a counterclaim for $900. The lower court rendered judgment for Sogolovitz in the sum of one month’s rent and for the Baking Co. in the sum of $900 less one month's rent. Held:
1. There is nothing in the record to show that any damages had accrued r-rior to the termination of the lease and The Baking Co. Was entitled to the balance of the money it had on deposit. There is no error in the judgment of the lower court and it is affirmed.